     Case 3:17-cv-00803-CAB-WVG Document 159 Filed 07/17/19 PageID.5195 Page 1 of 2



 1
       Sean D. Schwerdtfeger, Esq. (SBN 179521)
 2     Catherine L. Coughlin, Esq. (SBN 295812)
 3
       Sara K. Richards, Esq. (SBN 317603)
       SCHWERDTFEGER LAW GROUP
 4     501 West Broadway, Suite 2040
 5     San Diego, CA 92101
       Telephone: (619) 595-3403
 6
       Facsimile: (619) 595-3404
 7
       Attorneys for Cross-Defendant and Counter-Claimant CTE CAL, INC.
 8

 9                         UNITED STATES DISTRICT COURT
10                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11

12     UNITED STATES OF AMERICA,                   CASE NO. 3:17-CV-00803-CAB-
       For the Use and Benefit of:                 WVG
13

14     McCULLOUGH PLUMBING, INC., a                CTE CAL, INC.’S NOTICE OF
                                                   FRCP RULE 50 MOTION FOR
15
       California corporation,                     JUDGMENT AS A MATTER OF
                                                   LAW
16                        Plaintiff,
17
                                                   Assigned to:
                          v.                       Hon. Cathy Ann Bencivengo,
18
                                                         Courtroom 4-C
19     HALBERT CONSTRUCTION                        Hon. William V. Gallo, Second Floor
       COMPANY, INC. a California
20
       corporation; WESTERN SURETY                 Complaint filed: April 20, 2017
21     COMPANY, a South Dakota                     Trial date: July 8, 2019
22
       corporation; and DOES 1-100,
       inclusive,
23

24                        Defendants.
25

26     AND RELATED CROSS-ACTIONS.
27

28
       ///


                                               1

         CTE CAL, INC.’S NOTICE OF FRCP RULE 50 MOTION FOR JUDGMENT AS A MATTER OF LAW
     Case 3:17-cv-00803-CAB-WVG Document 159 Filed 07/17/19 PageID.5196 Page 2 of 2



 1           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2           PLEASE TAKE NOTICE that on July 17, 2019, in Courtroom 4C of the
 3     above-entitled court, located at 221 West Broadway, San Diego, California 92101,
 4     Cross-Defendant and Counter-Claimant CTE CAL, INC. (“CTE”) hereby moves
 5     pursuant to Federal Rule of Civil Procedure 50 subdivision (a) for judgment as a
 6     matter of law as to: (i) CTE’s counter-claim against Halbert Construction
 7     Company, Inc.’s (“Halbert”) for non-payment in the amount of $140,617.00, plus
 8     prejudgment interest at a rate of ten percent per annum pursuant to California Civil
 9     Code section 3287; and (ii) Halbert cross-claim against CTE for allegedly failing
10     to properly inspect and document the plumbing work during the construction of a
11     dining facility (“DFAC”) and administration building (“ADMIN”) at the United
12     States Army Garrison, Presidio of Monterey, in breach of the subcontract between
13     CTE and Halbert (“Subcontract”). CTE is entitled to judgment as a matter of law
14     as to both claims because a reasonable jury would not have a legally sufficient
15     evidentiary basis to find for Halbert on either its crossclaim breach of contract
16     claim or on CTE’s counterclaim for breach of contract.
17

18
       Dated: July 17, 2019                          Respectfully Submitted,
19

20
                                              By:    __/s/ Catherine Coughlin__
                                                     Sean D. Schwerdtfeger, Esq.
21                                                   Catherine Coughlin, Esq.
22                                                   Sara K. Richards, Esq.
                                                     Attorneys for Cross-Defendant and
23
                                                     Counter-Claimant CTE Cal, Inc.
24

25

26

27

28




                                                 2

        CTE CAL, INC.’S NOTICE OF FRCP RULE 50 MOTION FOR JUDGMENT AS A MATTER OF LAW
